Case: 10-41279       Document: 00512069315         Page: 1     Date Filed: 11/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 30, 2012
                                     No. 10-41279
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PAUL LYNN SCHLIEVE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CV-293


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Paul Lynn Schlieve, federal prisoner # 10930-078, appeals the district
court’s dismissal of his 28 U.S.C. § 2255 motion, which challenged his convictions
for conspiracy to manufacture, distribute, or possess with intent to manufacture
or distribute methamphetamine, for possession of methamphetamine with the
intent to distribute, for using, carrying, or possessing a firearm during, in
relation to, or in furtherance of a drug trafficking crime, and for possession of an
unregistered firearm. We previously granted a certificate of appealability on the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-41279     Document: 00512069315     Page: 2   Date Filed: 11/30/2012

                                  No. 10-41279

issue whether the district court erred by dismissing Schlieve’s § 2255 claim that
a videotape of his traffic stop had been suppressed in violation of Brady v.
Maryland, 373 U.S. 83 (1963). We review the district court’s factual findings for
clear error and its legal conclusions de novo. See United States v. Cavitt, 550
F.3d 430, 435 (5th Cir. 2008).
      As the Government now concedes, the district court misconstrued
Schlieve’s Brady claim and erred by finding that it could not consider the claim
because it had been raised and rejected on direct appeal. Therefore, the district
court made no relevant factual findings and did not address the merits of
Schlieve’s actual claim. We have previously remanded § 2255 cases where the
district court entered only a summary denial without providing required findings
of fact and conclusions of law, if the record does not conclusively show that the
movant was not entitled to relief. See United States v. Edwards, 711 F.2d 633,
633-34 (5th Cir. 1983). Although the instant case differs from Edwards in that
the district court’s failure to provide reasons resulted from its misunderstanding
of the nature of this claim, our review remains hindered by a lack of factual
findings and conclusions of law. We also note that the present record does not
conclusively show that Schlieve is not entitled to relief on this claim. See
Edwards, 711 F.2d at 633-34. We conclude that the district court is best
equipped to resolve any relevant factual disputes, such as whether the videotape
was properly disclosed prior to a suppression hearing and whether Schlieve was
aware of the substance of the videotape because he was present during the
search of the vehicle, and to decide whether the videotape contained favorable
and material evidence.
      Therefore, the district court’s dismissal of Schlieve’s § 2255 motion is
VACATED IN PART and this case is REMANDED to the district court for
further consideration of his claim that the videotape from Office Edland’s vehicle
was not properly disclosed prior to the suppression hearing in violation of Brady.



                                        2
    Case: 10-41279     Document: 00512069315      Page: 3   Date Filed: 11/30/2012

                                  No. 10-41279

      Also, Schlieve has filed several motions on appeal. Previously, we granted
the Government’s motion to supplement the record on appeal; however, we now
GRANT Schlieve’s motion for reconsideration and DENY the Government’s
motion to supplement the record on appeal. Additionally, we GRANT his motion
to seal a pending bail motion. However, Schlieve’s motions to recompute the
time to file his reply brief, for sanctions against the Government, and for release
on bail all are DENIED.




                                        3